Citation Nr: 1433043	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-38 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral open angle glaucoma with left paracentral scotoma, status post bilateral cataracts, assigned a 30 percent rating effective October 1, 2007, a 50 percent rating effective May 5, 2008, and a 70 percent rating effective November 14, 2013, exclusive of periods of temporary total evaluations.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of March 2008, March 2009, and November 2010.  In pertinent part, the March 2008 rating decision granted a temporary total convalescent rating, under 38 C.F.R. § 4.30, effective February 1, 2007, followed by the reinstatement of a 30 percent schedular evaluation, effective October 1, 2007, for service-connected glaucoma with residuals including left eye scotoma.  The Veteran appealed the reinstatement of the 30 percent rating.  

The March 2009 rating decision granted service connection for cataracts, as secondary to glaucoma, which were rated together with the glaucoma; the overall rating remained 30 percent for the bilateral eye conditions.  An April 2010 rating decision determined that a 30 percent rating was warranted for cataracts, which, combined with the 30 percent rating for glaucoma, resulted in a combined evaluation for the eye conditions of 50 percent.  See 38 C.F.R. § 4.25.  In April 2011, an effective date of May 8, 2008, was assigned for the 50 percent combined rating.  In a rating decision dated in April 2012, a temporary total convalescent rating was granted effective April 5, 2011, followed by reinstatement of the 50 percent rating effective September 1, 2011.  

In August 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing), where he and his wife testified concerning the issue of an increased rating for the service-connected eye disabilities.  

Finally, in a July 2014 rating decision, the Veteran was granted a 70 percent rating for his service-connected glaucoma and cataract residuals, effective November 14, 2013.  These rating decisions have resulted in the staged ratings on appeal, as set forth on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.); AB v. Brown, 6 Vet. App. 35, 38 (1993) (A grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he or she is satisfied with the assigned rating.).  

In the meantime, in a rating decision dated in November 2010, entitlement to service connection for bilateral hearing loss was denied, as was entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  A notice of disagreement was received in March 2011.  A statement of the case was furnished in April 2012, concerning the issue of service connection for bilateral hearing loss; at the same time, a rating decision was issued, granting a TDIU rating effective September 1, 2011 (i.e., the date of cessation of the temporary total rating).  In a statement dated and received at the RO in June 2012, the Veteran's representative submitted a "notice of intent to appeal" the issues of entitlement to a TDIU rating, and service connection for bilateral hearing loss.  The representative stated that he had not received copies of any statement of the case or supplemental statement of the case addressing those issues.  This correspondence was not associated with the claims file until December 2013, when it was received at the Board.  The statement, received at VA in June 2012, must be construed as a timely substantive appeal concerning the issue of service connection for bilateral hearing loss.  

Concerning the TDIU issue, that claim was granted, effective September 1, 2011, and the Veteran did not disagree with the effective date of the TDIU grant.  The TDIU was effective immediately following a temporary total convalescent rating; therefore, a total rating has been continuously in effect since April 5, 2011.  In a February 2012 statement, the Veteran said he had not worked since April 5, 2011.   See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).  A December 2011 notice of award from the SSA informed the Veteran that he became disabled under SSA rules effective April 4, 2011.  Therefore, the Board finds that the issue of entitlement to a TDIU rating is not on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, during the pendency of the appeal, the Veteran was awarded disability benefits by the SSA.  The file contains the notice of award, dated in December 2011, but not the actual decision or any of the records used to reach the decision.  Records pertaining to this decision must be obtained if available. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  In this regard, it cannot be determined, on the basis of the information of record, that such records would not be relevant, especially to the claim for an increased rating for glaucoma and cataracts.  The most recent VA treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits which eventually resulted in the December 2011 award, and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file.

2.  Obtain all VA treatment records dated from November 2013 to the present.

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims for higher staged ratings (as set forth on the title page) for glaucoma and cataract disabilities, and for service connection for bilateral hearing loss.  If any decision is less than a full grant of the benefit sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



